Citation Nr: 1731225	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee with limited flexion and pain.

3.  Entitlement to an initial rating in excess of 10 percent for limited extension of the left knee.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney




ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1993 to June 1999. 

This case came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board in November 2014, at which time it was remanded for further development. The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Board notes that the Veteran has submitted medical treatment records indicating that in May 2017 he underwent surgery to treat his left knee disability.  The records indicate that the clinician was unable to opine on the Veteran's post-procedure prognosis, saying that the Veteran's prognosis depended upon how his left knee recovered from the surgery.  

In light of the treatment records indicating that the Veteran had surgery on his left knee, the Board finds that once his recovery and any necessary physical therapy are complete, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his left knee disabilities.   

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, ensure that the Veteran's post-procedure recovery and any necessary physical therapy have been completed and schedule him for a VA examination to determine the current level of severity of all impairment resulting from his left knee disability.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report comports with this remand and undertake any other development to be warranted.  

4.  Then readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow for appropriate time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







